Citation Nr: 1516563	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for incomplete subluxation of the cervical spine with degenerative disc and facet disease, with intermittent left radiculopathy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2011 VA Form 9, the Veteran requested a Travel Board hearing; such hearing was scheduled for August 2014.  He failed to appear for the hearing.  In a February 2015 statement, the Veteran (via his representative) indicated that he could not appear for the hearing because he had been diagnosed with colon cancer and had been seeking treatment at the time.  He requested that the hearing be rescheduled as a videoconference hearing at the RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a February 2015 statement, the Veteran requested that the hearing before the Board be rescheduled as a videoconference hearing at the local RO.  His statement reasonably presents good cause for his failure to report for the hearing.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




